Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior US Patent No. 10,882,739 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous double patenting rejections, as set forth in the Office action mailed on October 15, 2021, have been withdrawn.

Response to Amendments
Amendments made to claims 1, 3-5, 8, 11-12, 18-19 and 22, as filed on November 26, 2018, are acknowledged.  
The amendment made to the specification is responsive.  The previous objection to the specification, as set forth in the Office action mailed on October 15, 2021, has been withdrawn.
Amendments made to claims 1 and 11-12 have overcome the previous rejections of the claim under 35 U.S.C. 112, as set forth in the Office action mailed on October 15, 2021.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the terminal disclaimer filed on January 17, 2022 has overcome the previous double patenting rejections, as set forth in the Office action mailed on October 15, 2021. 
Regarding claims 2-23, they are dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JIONG-PING LU/
Primary Examiner, Art Unit 1713